PER CURIAM.
This is an appeal by the Michigan State Board of Education and Superintendent of Public Instruction from an order of the district court that they pay plaintiffs’ attorneys’ fees in the amount of $357,029.50 arising from the litigation required to desegregate the Kalamazoo, Michigan, public schools.1 The $357,029.50 amount was calculated by subtracting $150,037.50, paid by the Kalamazoo Board of Education pursuant to a settlement, from $507,067, the total attorneys’ fees due according to the district court’s figuring. The $507,067 amount was calculated by multiplying the number of hours2 spent by each of the plaintiffs’ attorneys by the hourly rate found to be reasonable3 for each respective attorney and by further multiplying the amounts so calculated by a factor of two for the four principal plaintiffs’ attorneys.4 Without using this multiplier for these four attorneys, the total would have been $283,925, rather than $507,067. The multiplier was used at plaintiffs’ request as a bonus to compensate the attorneys for vindicating important but often unpopular constitutional rights. The district court analogized to antitrust cases in which successful plaintiffs’ attorneys often recover their normal hourly rate multiplied by some factor. The district court also ordered appellants to pay $15,000 for the volunteer paralegal services of one of the plaintiffs in the law suit.
We find that the district court abused its discretion in employing the multiplier to increase the attorneys’ fees award. The applicable statute, 20 U.S.C. § 1617, only provides for the recovery of “a reasonable attorney’s fee.”5 The use of the multiplier was without statutory authority. The antitrust cases relied upon by the district court are inapposite since there is usually a large monetary recovery in those cases. Plaintiffs here have cited no cases approving the use of a multiplier in school desegregation cases which seek injunctive relief. Attorneys’ fees awards should be nigh enough to attract competent counsel yet not so high as to provide a windfall for *716them. Multiplying the number of hours properly spent times a reasonable hourly rate is sufficient to serve this goal.
The district court also abused its discretion in ordering appellants to pay $15,000 for the volunteer paralegal services of one of the plaintiffs. Any amount awarded to her should come out of the overall attorneys’ fees award.
We do not address the issue of what expenses may be recovered from appellants since that amount has not yet been finally determined by the district court.
We hold that plaintiffs may recover a total attorneys’ fees award of $283,925. The school board’s settlement payment of $150,037.50 should be subtracted, leaving a total liability for appellants of $133,887.50.
We have reviewed the other issues raised by appellants and find them to be without merit.
The judgment of the district court is reversed and the cause is remanded for further proceedings consistent with this opinion. Each party will pay its own costs on appeal.

. The history of the case can be found in the following cases, all entitled Oliver v. Kalamazoo Board of Education, 346 F.Supp. 766 (W.D. Mich.), aff'd 448 F.2d 635 (6th Cir. 1971); 368 F.Supp. 143 (W.D.Mich. 1973), aff’d 508 F.2d 178 (6th Cir. 1974), cert. den. 421 U.S. 963, 95 S.Ct. 1950, 44 L.Ed.2d 449 (1975); 519 F.2d 619 (6th Cir. 1975).


. The parties agreed that a total of 4001 hours was spent by all plaintiffs’ attorneys. The district court discounted by 10% the number of hours submitted by the four principal plaintiffs’ attorneys to take into account overlapping services.


. The hourly rates ranged from $35 to $100, with the four principal plaintiffs’ attorneys receiving $60 to $100 per hour.


. The hourly rates, as multiplied, for four principal plaintiffs’ attorneys ranged from $120 to $200.


. The same language is found in 42 U.S.C. § 1988.